12/3/2019

                                                            December 2, 2019

Via ECF/CM                               Sentencing is adjourned to April 8, 2019, at 11:00 a.m.
Hon. Edgardo Ramos                       SO ORDERED.
United States District Court
for the Southern District of New York
40 Foley Square
New York, NY 10007                                                        12/3/2019

       Re:     United States v. Christian, et al. (Raymond Christian) 12 Cr. 626

Dear Judge Ramos:

         I am counsel to Raymond Christian, who is scheduled to be sentenced on
December 18, 2019. On October 27, 2019, this Court issued an Order denying post-trial
motions by the defense seeking various forms of relief and scheduling the sentencing
hearing. Mr. Christian, however, has been taking GED courses at the Metropolitan
Correctional Center and is also planning to join the Focus Forward and Reflections
programs in their upcoming iterations. In light of these programming opportunities,
which he hopes to see through until their natural conclusions, Mr. Christian has asked if
his sentencing could be adjourned. Given the nature of the Focus Forward course, which I
confirmed with its staff earlier today, it is likely that Raymond will not finish it until
March 2020. While this is a substantial adjournment, given that an adjournment would
facilitate Raymond’s commendable participation in worthwhile programming, I
respectfully ask that this Court adjourn his sentencing from December 18, 2019 until a
date on or after March 30, 2020. If, for some reason, the Focus Forward program will not
commence in time to be completed by March 30, I will update the Court with that
information. Similarly, if it will be completed substantially earlier – which the program
could not estimate at this time – I will also provide that information to the Court.

      This would be the first adjournment following decision on the post-trial motions.
The government has advised me that it does not object to the request.

        For the foregoing reasons, I respectfully request that the sentencing for Raymond
Christian be adjourned from December 18, 2019 until sometime on or after March 30,
2020.

                                                    Respectfully submitted,

                                                          /s/
                                                    Megan W. Benett
                                                    Counsel for Raymond Christian

cc: All counsel of record via ECF/CM
